I concur in the results. The result reached is a fair and practical legal solution of a practical problem involving the use of water. But I think it possible to come to the same result without any commitment as to some of the fundamental questions which the opinion propounds. I cite the question whether a party may obtain a diligence right, either without use in connection with land or without diversion in connection with stock watering by merely watering stock at the stream or perhaps himself or his family at the stream when the dipping or the drinking from the stream is not in connection with the maintaining of a home or running cattle on land in respect to which water is used. Nor am I prepared to say in this case that a user is entitled to not only the same quantity of water but water of the same quality. He may be entitled to water of the same or better quality for drinking or culinary purposes, but for irrigation, water which will as well serve his irrigation perhaps may be substituted. I think, inadvertently, we may have, by our expressions in other cases, worked in one of the elements of the riparian rights doctrine. At least in this case it is not necessary to intimate that he has a right to receive waters of the same quality which he has appropriated for all purposes of appropriation. For the reasons stated I concur in the results reached, but not in all the propositions laid down seemingly to reach that result. *Page 20